               Case 5:19-cv-00066-LGW-BWC Document 10 Filed 01/04/21 Page 1 of 1




                         In the United States District Court
                         For the Southern District of Georgia
                                 Waycross Division
              LOREN D. HALL,                            *
                                                        *
                          Plaintiff,                    *      CIVIL ACTION NO.: 5:19-cv-66
                                                        *
                    v.                                  *
                                                        *
              CHIEF TANNER, et al.,                     *
                                                        *
                          Defendants.                   *

                                                     ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.          Dkt. No. 9.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.            The Court

              DISMISSES without prejudice Plaintiff’s Complaint, DIRECTS the

              Clerk of Court to CLOSE this case and enter the appropriate

              judgment of dismissal, and DENIES Plaintiff in forma pauperis

              status on appeal.

                   SO ORDERED, this 4th day of January, 2021.




                                               HON. LISA GODBEY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA



AO 72A
(Rev. 8/82)
